DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1–12 are pending in this application.
Claims 1, 4, 11 and 12 are amended.  
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 22, 2021.
In view of amendments filed on December 22, 2021 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed on December 22, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
Regarding the applicant’s arguments [Remarks] filed December 22, 2021 on pages 1 and 2 with respect to independent claims 1, 11 and 12, rejected under 35 USC 103, the applicant’s arguments are not persuasive. The applicant argues, in summary:
“In view of the foregoing amendments to Claims 1, 11 and 12 to include the portion of the allowable subject matter from Claim 4, the rejections are believed to be overcome.1
However, the Examiner respectfully disagrees with Applicant’s line of reasoning. On the Non-Final Office Action examiner indicated that considering Claim 4 as a whole would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims:
When considering Claim 4 as a whole, […]: 
“[…] wherein the designation by a user is implemented by performing a drag operation of an arbitrary unit item from the second area and performing a drop operation into the first area and the position where the selected unit item is to be arranged in the first area is a position prepared in advance for performing the drop operation”.2
However, the amendment filed on December 22, 2021, applicant cancelled some part of independent Claims 1, 11 and 12 and incorporated the portion of the Claim 4, which now creates independent Claims 1, 11 and 12 and dependent Claim 4 in a broadest form. Thus Applicant’s Arguments/Remarks with respect to independent Enomoto at al. (2020/0230856)’ as explained in the body of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6–8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0218208 A1 “Arakawa” in view of US 2020/0230856 A1 Enomoto et al. (hereinafter referred to as ‘Enomoto’).
With respect to claim 1, Arakawa discloses an information processing apparatus (Fig. 1 – element 120; file naming apparatus) for allocating a file to a folder for storage (Para [0033]; Fig. 2 – wherein an image processing apparatus reads an original document, gives a file name to image data of the original document, and transmits the file name to a file naming apparatus), the apparatus comprising: 
a memory that stores a program (Para [0029]; Fig. 1 – element 128 RAM): and 
a processor that executes the program to perform (Para [0029]; Fig. 1 – element 127 CPU; wherein the CPU 127 controls operation of the file naming apparatus 120, by executing the program loaded into the RAM 128): 
controlling a display (Fig. 1 – display unit 130) of a user interface screen for setting a rule relating to property information that is used at the time of the storage (Para [0037]; Fig. 2 – wherein in step S204, the CPU 105 functions as the device control unit 102, and generates a UI screen for file naming, by using the information obtained from the file naming apparatus 120 in step S203. The CPU 105 then displays the generated UI screen at the display unit 110. Afterward, the CPU 105 accepts a file-naming instruction based on a user instruction input via the UI 104. Here, the CPU 105 appropriately updates the UI screen for file naming, based on an instruction from the UI 104), wherein 
the user interface screen (Fig. 7 - UI screen for file naming) for editing the rule and displaying a unit item a user can select (Para [0050 and 0051; Fig. 7 – wherein UI for file naming to be displayed by the display unit of the image processing apparatus, 
the unit item is a unit element for a user to set a character string configuring the property information (Para [0051]; Fig. 7 – wherein in fields 701 to 703, characters can be displayed and edited. A file name can be created by combining character strings in these fields. The user can select and thereby activate any of these fields, and then select a text portion (the character string blocks 501 and 503) to be used. The user can thereby input a character string held by the selected text portion, and edit the input character string), 
the unit item includes a particular item corresponding to a character string of an arbitrary attribute a user can set (Para [0051]; Fig. 7 – wherein delimiter specification pull-downs 707 and 708 are each used to specify the delimiter. In the example illustrated in FIG. 7, the user can select any one of "no delimiter", "_", "(",") ", "-", and "#". In a case where the content in a field is deleted using any of the delete buttons 704 to 706, the content of the delimiter specification pull-down 707 or 708 corresponding to the deleted field is also deleted), and 
(Para [0052]; Fig. 7 – wherein when the user presses the character string block 501 in FIG. 7 after activating the field 701, the character string "ORDER" included in the character string block 501 is input into the field 701. By performing similar operation, the user can input the character string "To Nishitoride Hakusan Shokai Corporation" included in the character string block 503, into the field 702), the processors executes the program (Para [0029]; Fig. 1 – element 127 CPU; wherein the CPU 127 controls operation of the file naming apparatus 120, by executing the program loaded into the RAM 128) to further perform 
arranging the particular item having the input attribute name at a position designated by a user in the rule which being displayed in the first area and being edited and adding the arranged particular item to the second area (Para [0053]; Fig. 7 – wherein a date button 710 and a user name button 711 are each provided as the meta-information button. For example, when the user presses the date button 710 after activating the field 703, the current date when the date button 710 is pressed is input into the field 703. Similarly, when the user presses the user name button 711 after activating the field 703, the name of the user performing the operation is input into the field 703. In this case, authentication processing for the user has been performed beforehand in the image processing apparatus 100. The user uses an arbitrary character string button 712 to input an arbitrary character string. For example, when pressing the arbitrary character string button 712 after activating the field 703, the user can input an arbitrary character string into the field 703. This character string is input using the UI 104).
However, Arakawa fails to explicitly disclose user interface screen having a first area and a second area; and the rule is created by performing a drag operation of an arbitrary unit item from the second area and performing a drop operation into the first area.
Enomoto, working in the same field of endeavor, recognizes this problem and teaches a user interface screen having a first area and a second area (Para [0042–0044]; Fig. 3 – wherein the display 100 display icon arrangement area A2 corresponds to the claimed ‘first area’ and icon display area A1 which corresponds to the claimed ‘second area’) ; and the rule is created by performing a drag operation of an arbitrary unit item from the second area and performing a drop operation into the first area (Para [0042 and 0043]; Fig. 3 – whereon The display 100 displays a list of the icons of the respective operations in the setup process in an icon display area A1 to allow the operator to select the icons. The operator can select an icon from the list of the icons displayed in the icon display area A1 with a pointer or a touch panel on the display 100, and drag the icon. The icons are arranged in order of operations in the setup process in the icon arrangement area A2. The operator moves an icon selected in the icon display area A1 to the icon arrangement area A2, and drops the icon on an arbitrary position. Thus, the icons can be arranged in order of operations in the setup process in the icon arrangement area A2. The icons in the icon arrangement area A2 can be arbitrarily moved, inserted, or deleted by "drag and drop".).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arakawa to apply a user interface screen having a first area and a second area; and rule is created by performing a drag operation of an arbitrary unit item from the second area and performing a drop operation into the first area as taught by Enomoto since doing so would have predictably and advantageously possible to easily compose setup processes by arranging the icons (see at least Enomoto, Para [0058]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Arakawa discloses wherein the unit item includes the particular item (Fig. 7 – element 701) and a general item (Fig. 7 – element 707) corresponding to a character string of an attribute determined in advance (Para [0051]; wherein in fields 701 to 703, characters can be displayed and edited. A file name can be created by combining character strings in these fields. The user can select and thereby activate any of these fields, and then select a text portion (the character string blocks 501 and 503) to be used. The user can thereby input a character string held by the selected text portion, and edit the input character string. In the fields 701, 702, and 703, the user can delete the contents by using delete buttons 704, 705, and 706, respectively. In addition, when creating a file name, the user can specify a delimiter between character strings in each of these fields. Delimiter specification pull-downs 707 and 708 are each used to specify the delimiter. In the example illustrated in FIG. 7, the user can select any one of "no delimiter", "_", "(",") ", "-", and "#". In a case where the content in a field is deleted using any of the delete buttons 704 to 706, the content of the delimiter specification pull-down 707 or 708 corresponding to the deleted field is also deleted. When a field addition button 709 is pressed, a new field can be added to create a file name. For example, assume that the field addition button 709 is pressed, in a situation where only the fields 701 and 702 as well as the delimiter specification pull-down 707 are present. In this down corresponding to the field are added).
With respect to claim 4, which claim 1 is incorporated, Arakawa fails to explicitly disclose wherein - 39 -10208988USO1the position where the selected unit item is to be arranged in the first area is a position prepared in advance for performing the drop operation.
Enomoto, working in the same field of endeavor, recognizes this problem and teaches wherein the position where the selected unit item is to be arranged in the first area (Para [0042–0044]; Fig. 3 – wherein the display 100 display icon arrangement area A2 corresponds to the claimed ‘first area’)  is a position prepared in advance for performing the drop operation (Para [0042 and 0043]; Fig. 3 – wherein the icons are arranged in order of operations in the setup process in the icon arrangement area A2. The operator moves an icon selected in the icon display area A1 to the icon arrangement area A2, and drops the icon on an arbitrary position. Thus, the icons can be arranged in order of operations in the setup process in the icon arrangement area A2. The icons in the icon arrangement area A2 can be arbitrarily moved, inserted, or deleted by "drag and drop" {Interpretation: wherein icon arrangement area A2 is a position that is prepared in advance for the user to drag and drop an icon from an icon display area to icon arrangement area})
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arakawa to apply the position where the selected unit item is to be arranged in the first area is a position prepared in advance for performing the drop operation as taught by Enomoto since doing so would have predictably and advantageously possible to easily compose setup processes by arranging the icons (see at least Enomoto, Para [0058]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, Arakawa discloses wherein the property information is a file name (Fig. 6B – element 502 file name) and the rule is a rule to specify one or a plurality of character strings to be used for the file name (Para [0046]; Fig. 6B – wherein the character string included in the text box 502 is "ORDER_Nishitoride Hakusan Shokai Corporation". When the user presses a file naming button 504 in this state, the character string "ORDER_Nishitoride Hakusan Shokai Corporation" included in the text box 502 is determined as a file name of the image data. In this way, the user can give a name to a file, by utilizing a result of character recognition of image data obtained by reading an original document, without manually inputting a file name. However, some work is still necessary. Information about file naming including information about the user operation performed here is transmitted from the image processing apparatus 100 to the file naming apparatus 120 according to a flow to be described below. This information is then utilized for generation of a recommended file name).
With respect to claim 7, which claim 6 is incorporated, Arakawa discloses wherein - 39 -10208988USO1the file is scanned data acquired from an information processing apparatus having at least a scan function (Para [0033 and 0034]; Fig. 2 – wherein in step S201, the CPU 105 functions as the device control unit 102, and controls the image reading unit 108 to read an original document and acquire image data of the original document).
With respect to claim 8, which claim 1 is incorporated, Arakawa discloses wherein the scanned data is stored in a folder managed by an external server in accordance with the rule (Para [0031]; wherein the file naming apparatus 120 is only an example, and the present invention is not limited to this example. For example, the file naming apparatus 120 can be implemented by a computer apparatus such as a server, but may be configured such that the functions of the storage unit 129 and the file naming unit 123 are implemented by a remote computation source connected via the network 150 called a cloud. Further, the image processing apparatus 100 may be implemented such that the image processing apparatus 100 includes the functions of the file naming apparatus 120. Further, the file naming apparatus 120 may operate as an image processing apparatus that has functions of the image processing apparatus 100).
With respect to claim 11, (drawn to a computer-readable program) the proposed combination of Arakawa in view of Enomoto, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 11, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 11. Further Arakawa disclose a non-transitory computer readable storage medium storing a program performing a control method for causing a computer to function as an information processing apparatus (Para [0112] wherein a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment (s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions).
With respect to claim 12, (drawn to a method) the proposed combination of Arakawa in view of Enomoto, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 12.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0218208 A1 “Arakawa” in view of US 2020/0230856 A1 Enomoto et al. (hereinafter referred to as ‘Enomoto’) as applied to claim 1 above, and further in view of US 2014/0172931 A1 “Tokita”.
Note that “Tokita” is provided by Applicant in the 07/02/2021 Information Disclosure Statement (IDS).
With respect to claim 5, which claim 1 is incorporated, neither Arakawa nor Enomoto appears to explicitly disclose wherein the property information is a folder path and the rule is a rule to specify one or a plurality of character strings to be used for the folder path and a hierarchical structure of a folder.
However, Tokita working in the same field of endeavor, recognizes this problem and teaches wherein the property information is a folder path (Para [0098]; wherein step S1102, the document management server device 101 obtains, from the storage unit 302, folder information (basic information, path, access right information) about the folder, and information of folders displayed as a tree for selecting a folder related to the folder. In the following, information of the folder displayed as a tree for selecting a folder related to the folder is referred to as "related folder selection tree-represented folder information". The related folder selection tree-represented folder information includes access right information, shortcut creation pattern information, or the like) and the rule is a rule to specify one or a plurality of character strings to be used for the folder path and a hierarchical structure of a folder (Para [0077]; wherein a property screen 600 includes a folder information display region 601, an related folder selection tree display region 602, and an related folder shortcut list display region 603. The folder information display region 601 may have displayed thereon information relating to the specified folders such as a folder name of a folder specified by the user or a shortcut name of the specified folder. The related folder selection tree display region 602 may have displayed thereon, as a tree, folders related to the user-specified folder. The related folder shortcut list display region 603 may have displayed thereon, as a list, folder shortcuts created by selection on the related folder selection tree display region 602).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arakawa in view of Enomoto to apply the property information is a folder path and the rule is a rule to specify one or a plurality of character strings to be used for the folder path and a hierarchical structure of a folder as taught by Tokita since doing so would have predictably and advantageously allows to creates folder shortcuts of a plurality of folders, and stores the created folder shortcuts in a selected folder (see at least Tokita, Abstract and Para [0002-0007]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0218208 A1 “Arakawa” in view of US 2020/0230856 A1 Enomoto et al. (hereinafter referred to as ‘Enomoto’) as applied to claim 1 above, and further in view of US 2016/0065782 A1 Mori et al. (hereinafter referred to as “Mori”).
With respect to claim 10, which claim 1 is incorporated, neither Arakawa nor Enomoto appears to explicitly disclose notifying, in a case where the attribute name that is input in association with the particular item is not in conformity to a specified format, a user of that.
However, Mori, working in the same field of endeavor, recognizes this problem and teaches notifying, in a case where the attribute name that is input in association with the particular item is not in conformity to a specified format, a user of that (Para [0087 and 0088]; Fig. 18 see at least step S1802 and Fig. 19 element 1901; wherein the processing proceeds to step S1802, and the CPU 201 determines whether or not at least one of items by which a file name can be set uniquely is selected based on the information obtained in step S1801. Note that the items for which the file name will become unique are, as previously explained, "date", "serial number", and "random number", and it is determined whether or not one or more of these items is included. Then, if one or more of the items for which the name will be unique is included, it is determined that an item by which the file name can be set uniquely is selected, the processing proceeds to step S1805. In step S1805, the CPU 201 stores the file naming rule determined on this screen in the HDD 204. Meanwhile, if, in step S1802, the CPU 201 determines that an item by which the file name will be unique is not included, the processing proceeds to step S1803. In step S1803, the CPU 201 displays a warning message prompting the user to select an item by which the file name will be unique in the message 1001 of FIG. 10. In FIG. 10, "Please select a received date time" is displayed as the message 1001, but a message may be displayed to cause another item by which the file name will be unique to be selected).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arakawa in view of Enomoto to notify, in a case where the attribute name that is input in association with the particular item is not in conformity to a specified format, a user of that as taught by Mori since doing so would have predictably and advantageously allows in the file naming rule, it is possible for the user to select items such that the file name will become unique in a format that the user can recognize. With this, it is possible to increase file name setting flexibility and to improve work efficiency for the user (see at least Mori, Para [0118]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3 and 9 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the processor executes the program to further perform: displaying, in a case where the user interface screen for setting a rule relating to second property information different from first property information is displayed on a condition that the particular item is added to the second area on the user interface screen for setting a rule relating to the first property information, the particular item that is set at the time of setting a rule relating to the first property information in the Second area.”
In regard to claim 9, when considering claim 9 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the processor executes the program to further perform: setting a normalizing rule for normalizing an attribute name that is input in association with the particular item, the attribute name that is input in association with the particular item is modified in accordance with the normalization rule.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hori et al. (2019/0079785) disclose a PC configured to create an operation flow including a plurality of operation steps specified with an order of execution, and the information processing device includes an input unit configured to accept an entry, a display unit configured to perform displaying 
Cok (2011/0231798) disclose a dynamic diagram for a set of connected tasks comprises icons in a graphic user interface, each icon representing a task, including a first task, a last task, and at least one intermediate task, the at least one intermediate task having at least two connected tasks one of which can optionally be immediately performed after the at least one intermediate task. Only one of the tasks is a current task represented by an active icon. Remaining tasks are represented by inactive icons. Two of the inactive icons, each representing one of the at least two connected tasks, are selectable as a new active icon representing a new current task; and first new-task indicators indicating the selectable inactive icons representing the at least two connected tasks.
Tajima et al. (2011/0019242) disclose an image processing system and others capable of allowing users to store data in a preferable destination .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Argument/Remarks page 1 and 2.
        2 Non-Final office action, dated September 24, 2021, Page 15.